Citation Nr: 1725285	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  11-15 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chest pain.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for bunions with hammertoes.

4.  Entitlement to service connection for defective vision.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for back pain with arthritis.

7.  Entitlement to service connection for ulcer of the antrum.

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Larry Schuh, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from June 1991 to September 1991 with subsequent service in the Texas National Guard until August 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

At the outset, the Board notes that generally, "[i]n order to qualify for VA benefits, a claimant . . . [must be] a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed.Cir.2000).  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2013); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R.      § 3.6(c).  "The term 'Reserve' means a member of a reserve component of one of the Armed Forces."  38 U.S.C.A. § 101(26).  With respect to members of the Army National Guard or Air National Guard, active duty for training (ACDUTRA) is defined as full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(22)(c).

In the instant case, the appellant has yet to achieve veteran status by virtue of his ACDUTRA service.  In this regard, the Board notes that the appellant's DD 214 reflects that he served on ACDUTRA from June 1991 to September 1991 and had subsequent service in the Texas National Guard until August 1992.    

On the appellant's substantive appeal (VA Form 9) of his claims of service connection for bunions with hammertoes, chest pain, defective vision, asthma, and back pain with arthritis, dated May 2011, he requested a videoconference hearing before a Veterans Law Judge.  However, he subsequently reported on his September 2015 substantive appeal (VA Form 9) perfecting his appeal for service connection for hypertension that he would not be able to attend a hearing as he was incarcerated.  Accordingly, his request for a hearing is considered to be withdrawn and his claims will be reviewed based on the evidence of record.  See 38 C.F.R. 
§ 20.704(e) (2016).

The Board has reviewed the record maintained in the appellant's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for chest pain, bunions with hammertoes, back pain with arthritis, defective vision, asthma, hypertension, and ulcer of the antrum are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In an unappealed December 2005 rating decision, the RO denied entitlement to service connection for chest pain.

2.  The evidence received since the December 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for chest pain.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision denying the claim for service connection for chest pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Because new and material evidence has been received since the December 2005 rating decision with respect to the appellant's claim of entitlement to service connection for chest pain, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection for chest pain.  Implicit in his claim is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claim.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issue on appeal will then be analyzed and a decision rendered.   

The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   As discussed below, there is sufficient evidence of record to grant the appellant's request to reopen the claim for entitlement to service connection for chest pain.  The claim will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claim is moot.  The additional evidentiary development required for the adjudication of the appellant's service connection claim on the merits is addressed in the remand section below. 

New and material evidence claim

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014).  A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).
The threshold for determining if there is new and material evidence is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

In the present case, the RO denied service connection for chest pain in a December 2005 rating decision on the basis that the appellant did not evidence any chronic disability manifested by chest pain that was related to service.  The appellant did not appeal the December 2005 rating decision and did not submit new and material evidence within one year of the decision.  The rating decision has therefore become final.

At the time of the December 2005 rating decision, the record included the appellant's service treatment records which documented treatment for chest pain in July 1991.  At that time, the appellant was assessed with too much air in his stomach when he breathed and was told to breathe from his chest rather than his stomach.  He was also assessed with an upper respiratory infection in July 1991.  The remainder of his service treatment records was absent indication of complaints of or treatment related to chest pain.
 
The appellant filed a claim to reopen his previously denied claim in July 2009.  His claim was reopened and denied in an April 2010 rating decision on the basis that there was no evidence of a nexus between a chronic chest pain disability and service.  

The evidence that has been added to the record since the December 2005 rating decision includes, in relevant part, evidence indicating a chronic chest pain disability related to service.  Specifically, the current medical evidence of record documents treatment for chronic chest pain as well as diagnosis of asthma and rhinitis, which indicates that the appellant has a chronic disability manifested by chest pain.  See, e.g., treatment records from the Texas Department of Criminal Justice dated October 1994 and April 1996.  The Board finds that the evidence added to the claims folder since the December 2005 rating decision is therefore sufficient to reopen the appellant's claim of service connection for chest pain.  In particular, the evidence is new and is material to the unestablished fact of an in-service disease or injury resulting in current chronic disability manifested by chest pain.  Notably, the appellant's claim was previously denied in part due to the appellant not evidencing a chronic disability manifested by chest pain.  As new and material evidence has been received, the Board reopens the claim for service connection for chest pain.

As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claims can be addressed.


ORDER

The application to reopen the claim for service connection for chest pain is granted.


REMAND

The Board initially notes that, as discussed above, the appellant had a period of ACDUTRA from June 1991 to September 1991 with subsequent service in the Texas National Guard until August 1992.  Pertinently, a review of the record reveals that the appellant's service treatment records from his subsequent service in the Texas National Guard until 1992 have not been associated with the claims folder.  Indeed, it does not appear that such records have been requested.  Notably, a review of the adjudications of the appellant's claims by the RO reveal that only service treatment records from June 1991 to September 1991 have been reviewed.  In statements in July 2009 and September 2014, the appellant noted that he was incarcerated in November 1991 and requested termination of his National Guard contract in February 1993 because of a conviction.  It is not clear whether the Veteran participated in any National Guard duty between September 1991 and August 1992 when he may not have been confined. 

In light of the foregoing, the Board finds that on remand, the appellant's service treatment records associated with his National Guard service dated to August 1992 as well as any other outstanding service records should be obtained and associated with the claims folder.  Further, the AOJ should obtain the appellant's service personnel records and verify all periods of ACDUTRA and inactive duty for training (INACDUTRA).    

With regard to the appellant's claims of entitlement to service connection for chest pain, asthma, a back disability, ulcer of the antrum, and bunions with hammertoes, he contends that these disabilities are related to his service.  A review of the appellant's service treatment records reveals that in July 1991, the appellant sought treatment for chest pain and back pain.  After examination of the appellant, he was assessed with air in his stomach and told to breathe through his chest rather than through his stomach.  He was also treated for an upper respiratory infection in July 1991.  The Board observes that the postservice medical evidence documents treatment for chest pain, asthma, rhinitis, back pain, and peptic ulcer disease.  

Further, although the appellant's available service treatment records do not document complaints of or treatment for bunions with hammertoes, his postservice treatment records indicate a longstanding history of bunions.  There is no evidence currently associated with the appellant's VA claims folder that offers an opinion as to a possible causal relationship between the appellant's claimed disability manifested by chest pain, asthma, back disability, ulcer of the antrum, and bunions and his ACDUTRA.  As there is evidence indicating such relationship, the Board concludes that a VA examination and opinion is necessary to determine whether the appellant has a current disability manifested by chest pain, asthma, back disability, ulcer of the antrum, and bunions that is related to his ACDUTRA.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).      

The Board finally notes that the record shows the appellant is currently incarcerated.  See, e.g., the appellant's substantive appeal (VA Form 9) dated February 2014.  As relevant to the instant remand, the duty to assist requires that VA tailor its assistance to the peculiar circumstances of confinement.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the appellant's service personnel records and verify all periods of the appellant's ACDUTRA and/or INACDUTRA, if any, and obtain outstanding service treatment records covering such periods of service to include his National Guard service from September 1991 to August 1992.  

If any service treatment records are unavailable, notify the appellant of such and of alternate sources of evidence that can supplement the available records.  See M21-1, Part III, Subpart iii, Chapter 2, Section E.2.b.  He must then be given an opportunity to respond.

2. Thereafter, arrange with the prison officials of the facility where the appellant is incarcerated to afford him a VA medical examination in order to determine the etiology of his bunions with hammertoes, chest pain, back pain, asthma, and ulcer of the antrum.  The examination may be performed by appropriately qualified prison clinicians using VA disability benefits questionnaires, if necessary.  Alternatively, contact the appropriate prison authorities to inquire as to whether he can be transported to a VA facility for the purpose of conducting the examination.  Any response from the prison must be documented in the claims folder.  

Access to the electronic claims folder must be provided and reviewed in conjunction with the examination.  If the examination is performed by prison clinicians without access to the electronic file, copies sufficient to establish the medical history should be provided.  All testing deemed necessary must be conducted and results reported in detail. 

Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to the following:

a. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the appellant's diagnosed asthma is related to his service, to include treatment for an upper respiratory infection in July 1991.

b. Identify whether the appellant evidences a disability manifested by chest pain other than asthma or ulcer of the antrum, to include rhinitis.

c. If the appellant has a disability manifested by chest pain other than asthma or ulcer of the antrum, whether it is at least as likely as not (i.e. 50 percent or greater probability) that the appellant's disability is related to his service, to include treatment for chest pain in July 1991.

d. Identify whether the appellant evidences a disability manifested by back pain.

e. If the appellant has a disability manifested by back pain, whether it is at least as likely as not (i.e. 50 percent or greater probability) that the appellant's disability is related to his service, to include treatment for back pain in July 1991.

f. Identify whether the appellant evidences a disability manifested by ulcer of the antrum, to include peptic ulcer disease.

g. If the appellant has a disability manifested by ulcer of the antrum, whether it is at least as likely as not (i.e. 50 percent or greater probability) that the appellant's disability is related to his service, to include treatment for chest pain in July 1991.

h. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the appellant's diagnosed bunions is related to his service.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the appellant's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
3. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


